Case 7:18-cv-00170-EKD-RSB Document 109 Filed 09/09/20 Page 1 of 1 Pageid#: 673




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 JOHN DOE,                      )
                                )
    Plaintiff,                  )
                                )
 v.                             )                            Case No. 7:18cv170
                                )
 VIRGINIA POLYTECHNIC INSTITUTE )
 AND STATE UNIVERSITY, et al.,  )
                                )
    Defendants.                 )


                                               ORDER

          Pursuant to Western District of Virginia Civil Rule 83, this case is hereby REFERRED

 to United States Magistrate Judge Robert S. Ballou for alternative dispute resolution. It is further

 ORDERED that the parties shall contact Judge Ballou’s chambers within seven (7) days of entry

 of this Order to schedule alternative dispute resolution.

          The Clerk is directed to send a copy of this Order to all counsel of record.

          It is SO ORDERED.

          Entered: September 9, 2020.




                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




 629.0330\NHS
 4850-4508-7178 .v1
